      Case 2:16-cr-00178-JCZ-KWR Document 212 Filed 03/25/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                              CRIMINAL ACTION

 VERSUS                                                                NO. 16-178

 JERMEL WOODS                                                          SECTION “A”


                                 ORDER AND REASONS

       Before the Court is a Motion for Compassionate Release (Rec. Doc. 205) pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Jermel Woods. For the following

reasons, the motion is denied.

       I.     BACKGROUND

       On July 6, 2017, Woods pleaded guilty to Count 1 of the Indictment that charged him

with conspiracy to distribute and possess with the intent to distribute controlled substances

in violation of 21 U.S.C. § 846. (Rec. Doc. 151, p. 1, Judgment). The Court then sentenced

Woods on December 5, 2017 to a total term of imprisonment of 120 months. Id. at 2. Woods

is currently being housed at FPC Montgomery in Montgomery, Alabama. (Rec. Doc. 205,

Woods’ Memorandum in Support). On November 30, 2020, Woods filed a Motion for

Compassionate Release because of the COVID-19 outbreak, and the Court will now address

the merits of his motion.

       II.    DISCUSSION

       Woods filed his motion for a sentence modification under the First Step Act of 2018.

He asks the Court to grant his compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

This statute allows for the modification of a term of imprisonment upon a finding that certain

extraordinary and compelling reasons warrant a reduction in an inmate's sentence. As




                                         Page 1 of 4
        Case 2:16-cr-00178-JCZ-KWR Document 212 Filed 03/25/21 Page 2 of 4




amended by the First Step Act in December of 2018, the compassionate release provision

provides that:

          (c) Modification of an Imposed Term of Imprisonment — the court may not
          modify a term of imprisonment once it has been imposed except that—

                         (1) in any case—

                                 (A) the court, upon motion of the Director of the Bureau
                                 of Prisons, or upon motion of the defendant after the
                                 defendant has fully exhausted all administrative rights to
                                 appeal a failure of the Bureau of Prisons to bring a motion
                                 on the defendant's behalf or the lapse of 30 days from the
                                 receipt of such a request by the warden of the defendant's
                                 facility, whichever is earlier, may reduce the term of
                                 imprisonment (and may impose a term of probation or
                                 supervised release with or without conditions that does
                                 not exceed the unserved portion of the original term of
                                 imprisonment), after considering the factors set forth in
                                 section 3553(a) to the extent that they are applicable, if it
                                 finds that—

                                 (i) extraordinary and compelling reasons warrant such a
                                 reduction . . .

                                 and that such a reduction is consistent with applicable
                                 policy statements issued by the Sentencing
                                 Commission[.]1

          Although sentence reductions under § 3582 historically could be ordered only upon a

motion by the Director of the BOP, the First Step Act of 2018 amended the statute to allow

prisoners to petition the district courts as set forth above. However, as the statute makes

clear, prior to filing motions for release in the district court, a prisoner must first exhaust his

administrative remedies either by fully exhausting administrative appeals of the BOP's

decision not to file a motion for compassionate release on his behalf, or by filing the motion

with the court after a lapse of 30 days from the date of the warden's receipt of his request for

release, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). The administrative-exhaustion



1
    18 U.S.C. § 3582(c)(1)(A).

                                              Page 2 of 4
     Case 2:16-cr-00178-JCZ-KWR Document 212 Filed 03/25/21 Page 3 of 4




provision is set out in mandatory terms—the district court can modify a sentence only after

the defendant has exhausted administrative remedies. This mandatory language includes no

exceptions, equitable or otherwise.

       Here, Woods has not provided sufficient evidence to show that he has exhausted his

administrative remedies as required. It appears Woods has submitted an appeal of the

Warden’s response to his compassionate release request (Rec. Doc. 205-1), but there is no

evidence that this appeal process has been exhausted. Further, BOP has alleged that Woods

has no administrative remedy filings pertaining to his compassionate release request. (Rec.

Doc. 208-1). Thus, by filing the instant motion, Woods aims to have this Court waive the

exhaustion prerequisite due to the grave dangers presented by COVID-19. However, the

Court has no power to waive the exhaustion requirement. See United States v. Vedros, No.

CR 14-237, 2020 WL 2838589, at *2 (E.D. La. June 1, 2020) (Africk, J.) (where an inmate

alleged he submitted a request but provided no documentation and the BOP had no record

of it, the Court dismissed the motion without prejudice). The Supreme Court has stated that

“[w]here Congress specifically mandates, exhaustion is required.” McCarthy v. Madigan, 503

U.S. 140, 144 (1992), superseded by statute on other grounds as stated in Booth v. Churner,

532 U.S. 731, 740-41 (2001); see also Booth, 532 U.S. at 741 n.6 (“we will not read futility or

other exceptions into statutory exhaustion requirements where Congress has provided

otherwise.”); see generally Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016) (reviewing the

Prisoner Litigation Reform Act and explaining that “mandatory [statutory] language means a

court may not excuse a failure to exhaust”; this is because “a statutory exhaustion provision

stands on a different footing. There, Congress sets the rules—and courts have a role in

creating exceptions only if Congress wants them to.”). Thus, because the Court cannot waive

the requirement that Woods exhaust his administrative remedies, the Court has no authority

to modify his sentence under § 3582.
                                          Page 3 of 4
     Case 2:16-cr-00178-JCZ-KWR Document 212 Filed 03/25/21 Page 4 of 4




      Accordingly;

      IT IS ORDERED that the Motion for Compassionate Release (Rec. Doc. 205)

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) filed by the Defendant Jermel Woods is DENIED.



                                               __________________________________
      March 25, 2021                                    JUDGE JAY C. ZAINEY
                                                 UNITED STATES DISTRICT JUDGE




                                       Page 4 of 4
